I agree with the decision reached by the majority as to both the first and second assignments of error.  However, I write separately so as to point out an inconsistency between the prosecutor's brief and the transcript.  The prosecutor states on page seven of his brief, "Appellant and counsel for appellant had every opportunity to speak, and did so, at the sentencing hearing."  (Emphasis sic.)  A review of the transcript indicates that appellant and his counsel did not have the opportunity to speak.